DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-19 and 22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-2 of claim 6, the Applicant recites “wherein the second group is the one of the first and second groups”. However, it is unclear to the Examiner as to what exactly the Applicant intends by the recitation of “the second group is the one of the first and second groups” (i.e. It is not clear as to the meaning of the limitation, thus the claim and any dependent claims thereof are deemed vague and indefinite.).
On line 2 of claim 11, the Applicant recites “a phase shifting element”. However, it is unclear to the Examiner as to how “a phase shifting element” is related to “a phase shifting element” previously recited on line 2 of claim 10 (i.e. Are the “phase shifting elements” the same as or different from one another?).
Allowable Subject Matter
Claims 1-5, 9-10, 12-19, and 22 are allowable.
Claims 6-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As per claims 1, 19, and 22, the closest prior art is the combination of Domino US 2016/0065255 in view of Wloczysiak et al. US 2015/0295596. Domino discloses in Figs. 17, 34, and 35 a wireless device 500 comprising: one or more antennas 530; a front-end module 300 in communication with the one or more antennas and including a packaged module comprising: a packaging substrate 302 configured to receive a plurality of components (e.g. circuit 100, LNA 308, filters 306); and radio-frequency architecture (Fig. 17, CA circuit utilizing a LNA) comprising a radio-frequency circuit (Fig. 17, RF circuit therein) implemented on the packaging substrate and including a first filter B2 configured to support a band such that a first frequency range covers the band; a second group of one or more filters B4 each configured to support a band such that a second frequency range covers the respective one or more bands, each filter of one of the first and second groups configured to provide an impedance at or near a short circuit impedance for a signal in each band of the other group (Paragraphs 30 and 94-95; The node between L1 and C1 and the node between L2 and C2 which are connected to inputs of the filters B2 and B4 respectively provide an impedance at a short circuit impedance for a signal in each band of each filter.); a coupling circuit 100 including a common node (related Fig. 15, common signal node 102) and configured to couple the common node to one of the first and second groups through a first path and to couple the common node to the other group through a second path (The common signal node 102 is connected to each of the filters B2 and B4 via circuit 100, lines 160, 162, 164, 166, and phase shifters B2 and B4.), the coupling circuit further configured such that the impedance provided by each filter of the first and second groups for the signal in each band of the other group results in the signal being sufficiently excluded from the first path (Paragraph 30; The coupling circuit is configured such that zero impedance of each of the first and second signal paths results in the corresponding signal to be substantially excluded from the respective signal path.). Wloczysiak et al. discloses a group of plurality of filters. However, the combination of Domino in view of Wloczysiak et al. DOES NOT disclose each filter of the other group configured to provide an approximately open circuit impedance for a signal in each band of the first and second groups.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843